Name: Commission Directive 94/68/EC of 16 December 1994 adapting to technical progress Council Directive 78/318/EEC on the approximation of the laws of the Member States relating to the windscreen wiper and washer systems of motor vehicles
 Type: Directive
 Subject Matter: technology and technical regulations;  executive power and public service;  European Union law;  organisation of transport
 Date Published: 1994-12-31

 Avis juridique important|31994L0068Commission Directive 94/68/EC of 16 December 1994 adapting to technical progress Council Directive 78/318/EEC on the approximation of the laws of the Member States relating to the windscreen wiper and washer systems of motor vehicles Official Journal L 354 , 31/12/1994 P. 0001 - 0009 Finnish special edition: Chapter 13 Volume 27 P. 0071 Swedish special edition: Chapter 13 Volume 27 P. 0071 COMMISSION DIRECTIVE 94/68/EC of 16 December 1994 adapting to technical progress Council Directive 78/318/EEC on the approximation of the laws of the Member States relating to the windscreen wiper and washer systems of motor vehiclesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), at last amended by Commission Directive 93/81/EEC (2), and in particular Article 13 (2) thereof, Having regard to Council Directive 78/318/EEC of 21 December 1977 on the approximation of the laws of the Member States relating to the wiper and washer systems of motor vehicles (3), and in particular Article 5 thereof, Whereas Directive 78/318/EEC is one of the separate directives of EEC type-approval procedure established under Directive 70/156/EEC; whereas, consequently, the provisions laid down in Directive 70/156/EEC relating to vehicle systems, components and separate technical units apply to this Directive; Whereas, in particular, Articles 3 (4) and 4 (3) of Directive 70/156/EEC require that each separate directive shall have attached to it an information document incorporating the relevant items of Annex I to that Directive and also a type-approval certificate based on Annex VI thereto in order that type-approval may be computerized; Whereas Council Directive 77/649/EEC of 27 September 1977 on the approximation of the laws of the Member States relating to the field of vision of motor vehicle drivers (4), as last amended by Commission Directive 90/630/EEC (5) established the procedure for determining different characteristics of vehicles which are to be maintained; Whereas in the light of technical progress it is possible to adapt Directive 78/318/EEC in order to bring the test specifications and procedures closer to the actual operating conditions for these systems; Whereas the provisions of this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress established by Directive 70/156/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 78/318/EEC shall be amended as follows: 1. In Article 1, the term between brackets 'as defined in Annex I to Directive 70/156/EEC' shall be replaced by the term 'as defined in Annex II A to Directive 70/156/EEC'. 2. Article 2 is amended as follows: (a) in the first indent the words 'Annexes I to V' are replaced by 'the relevant Annexes'; (b) in the second and third indents the words 'within the meaning of Article 9a of Directive 70/156/EEC' are replaced by 'within the meaning of Article 2 of Directive 70/156/EEC'. 3. Article 3 is amended as follows: (a) paragraph 1 is amended as follows: (i) in the first indent the words 'Annexes I to V' are replaced by 'the relevant Annexes'; (ii) in the second indent the words 'within the meaning of Article 9a of Directive 70/156/EEC' are replaced by 'within the meaning of Article 2 of Directive 70/156/EEC'; (b) in paragraph 2 the words 'within the meaning of Article 9a of Directive 70/156/EEC' are replaced by 'within the meaning of Article 2 of Directive 70/156/EEC'. 4. In Article 4, '2.2' is replaced by '2.1'. 5. In Article 5, the words 'Annexes I to VII' are replaced by 'the Annexes'. 6. The list of Annexes and Annexes I, II, VI and VII are amended in accordance with the Annex to this Directive. Article 2 1. With effect from 1 July 1995 Member States may not, on grounds relating to windscreen wiper and washer systems: - refuse, in respect of a type of motor vehicle or a type of windscreen wiper and washer system, to grant EEC type-approval or national type-approval; or - prohibit the registration, sale or entry into service of vehicles, or the sale or entry into service of windscreen wiper and washer systems, if the windscreen wiper and washer systems comply with the requirements of Directive 78/318/EEC as amended by this Directive. 2. With effect from 1 January 1996 Member States: - shall no longer grant EEC type-approval, and - may refuse to grant national type-approval for a type of vehicle on grounds relating to windscreen wiper and washer systems and for a type of windscreen wiper and washer system if the requirements of Directive 78/318/EEC, as amended by this Directive, are not fulfilled. 3. Notwithstanding paragraph 2 above, for the purposes of replacement parts, Member States shall continue to grant EEC type-approval of windscreen wiper and washer systems in accordance with the original version of Directive 78/318/EEC, provided that such windscreen washer systems: - are intended to be fitted to vehicles already in use, and - comply with the requirements of that Directive as they were applicable when the vehicles were first registered. Article 3 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 July 1995 and shall forthwith inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 2. Member States shall communicate to the Commission the texts of the legal provisions subsequently adopted in the field covered by this Directive. Article 4 This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities. Done at Brussels, 16 December 1994. For the Commission Martin BANGEMANN Member of the Commission (1) OJ No L 42, 23. 2. 1970, p. 1.(2) OJ No L 264, 23. 10. 1993, p. 49.(3) OJ No L 81, 28. 3. 1978, p. 49.(4) OJ No L 267, 19. 10. 1977, p. 1.(5) OJ No L 341, 6. 12. 1990, p. 20. ANNEX 1. In the list of Annexes: - the asterisks after the titles of Annexes I to V and the related footnote shall be deleted; - the title of Annex I shall be amended to read: 'Scope, definitions, applications for EEC type-approval, granting of EEC type-approval, specifications, test procedure, markings, amendments to approvals, conformity of production'; - the title of Annex VI shall be amended to read: 'Information document (vehicle)'; - the title of Annex VII shall be amended to read: 'Information document (separate technical unit)'; and - at the end of the list, the following shall be added: 'Annex VIII: Type-approval certificate (Vehicle) Annex IX: Type-approval certificate (Separate technical unit)' 2. Annex I shall be amended as follows: - The title shall read: 'SCOPE, DEFINITIONS, APPLICATION FOR THE EEC TYPE-APPROVAL, SPECIFICATIONS, TEST PROCEDURE, MARKINGS, AMENDMENTS TO APPROVALS, CONFORMITY OF PRODUCTION' - Item (2.1.) shall be deleted. - Items 2.2 to 2.4 shall be renumbered 2.1 to 2.3, respectively. - Item 2.1.2 (former item 2.2.2) shall be amended to read: '2.1.2. the shape and dimensions of the windscreen and its mountings where these are likely to affect the vision areas covered by Annex IV;' - Item 2.5 shall be deleted. - Items 2.6 and 2.7 shall be renumbered 2.4 and 2.5 and the word 'seat-back' shall be replaced by 'torso'. - Items 2.8 to 2.21 shall be renumbered 2.6 to 2.19, respectively. - Item 2.18 (former item 2.20) shall be amended to read: '2.18 Nozzle 'Nozzle' means a device which serves to direct the windscreen-washer fluid on to the windscreen.' - Items 3.1.1 shall be amended to read: '3.1.1 The application for EEC type-approval pursuant to Article 3(4) of Directive 70/156/EEC of a vehicle type with regard to its windscreen-wiper and windscreen washer systems shall be submitted by the manufacturer.' - Item 3.1.2 shall be amneded to read: '3.1.2 A model for the information document is given in Annex VI.' - Items 3.1.2.1 to 3.1.2.3 inclusive shall be deleted. Item 3.1.2.4 shall be renumbered 3.1.3. - Item 3.2.1 shall be amended to read: '3.2.1 The application for EC type-approval pursuant to Article 3 (4) of Directive 70/156/EEC for a type of windscreen-washer system as a separate technical unit shall be submitted by the manufacturer.' - Item 3.2.2 shall be amended to read: '3.2.2 A model for the information document is given in Annex VII.' - Item 3.2.2.1 shall be deleted. Item 3.2.2.2 shall be renumbered 3.2.3 and shall be amended to read: '3.2.3 One specimen of the type of system to be approved shall be submitted to the technical service conducting the type-approval tests. The technical service may, if necessary, request a further specimen. The specimens must bear in a clearly legible and indelible manner the applicant's trade name or mark and an identification of the type.' - Item 4 shall be amended to read: '4. GRANTING OF EEC TYPE-APPROVAL' - Item (4.1) shall be amended to read: '4.1 If the relevant requirements are satisfied, EEC type-approval pursuant to Article 4 (3) and 4 (4) of Directive 70/156/EEC shall be granted.' - Item (4.2) shall be deleted. - Items 4.3, 4.3.1 and 4.3.2 shall be renumbered 4.2, 4.2.1 and 4.2.2 and shall be amended to read: '4.2 A model of the EEC type-approval certificate is given in: 4.2.1 Annex VIII for applications referred to in 3.1; 4.2.2 Annex IX for applications referred to in 3.2' - Item (4.4) shall be renumbered 4.3 and shall be amended to read: '4.3 An approval number in accordance with Annex VII to Directive 70/156/EEC shall be assigned to each type of vehicle or windscreen washer system approved. The same Member State shall not assign the same number to another type of vehicle or windscreen washer system.' - Items (4.4) to (4.8) shall be deleted. - Item 5.1.4 shall be amended to read: '5.1.4 the frequencies referred to in point 5.1.3 shall be achieved as set out in items 6.1.1 to 6.1.6 and 6.1.8.' - Item 5.1.7 shall be amended to read: '5.1.7 The system shall be capable of withstanding stalling for 15 seconds. The use of automatic circuit protection devices is allowed, provided that for possible resetting no action is required on controls other than the windscreen-wiper control. The test procedure and conditions are described in item 6.1.7.' - Item 5.1.9.1 shall be amended to read: '5.1.9.1 When subjected to a relative air speed equal to 80 % of the vehicle's maximum speed, but not exceeding 160 km/h, the windscreen wiper systems, operating at maximum frequency, shall continue to sweep a field as specified in item 5.1.2.1 with the same efficiency and under the same conditions as set out in item 6.1.10.2.' - The following should be added to point 5.1.10: 'This requirement does not apply to devices which, when parked, are in an area of the windscreen which is hidden from view by parts of the vehicle (such as the bonnet, instrument panel, etc. . . . . . .).' - Item 5.2.2 shall be amended to read: '5.2.2 The performance of the windscreen washer system shall not be adversely affected by exposure to the temperature cycles laid down in points 6.2.3 and 6.2.4.' - The following new item 6.1.10.2 is added after item 6.1.10.1: '6.1.10.2 Where the outer face of the windscreen has been prepared as described in items 6.1.8 and 6.1.9 the windscreen washer may be used in all of the tests.' - The second sentence in item 6.2.3.1 shall be amended to read: 'The system shall then be placed in an ambient temperature of 20 ± 2 C until the ice has completely thawed, but in any case no longer than four hours.' - The second sentence in item 6.2.5.1 shall be amended to read: 'With the vehicle stationary and no significant wind effect, the washer nozzle or nozzles, if adjustable, shall be pointed towards the target area on the outer face of the windscreen.' - The items (7), (8) and (9) are amended to read: '7. MARKINGS 7.1. Every windscreen washer system conforming to the type approved under this Directive as a separate technical unit shall bear an EEC type-approval mark. 7.2. This mark shall consist of a rectangle surrounding the letter "e" followed by the distinguishing number or letters of the Member State which has granted type-approval: 1 for Germany, 2 for France, 3 for Italy, 4 for the Netherlands, 6 for Belgium, 9 for Spain, 11 for the United Kingdom, 13 for Luxemburg, 18 for Denmark, 21 for Portugal, 23 for Greece, IRL for Ireland. It must also include in the vicinity of the rectangle the 'base approval number' contained in section 4 of the type-approval number referred to in Annex VII of Directive 70/156/EEC, preceded by the two figures indicating the sequence number assigned to the most recent major technical amendment to Directive 78/318/EEC on the date EEC type-approval was granted. In this Directive the sequence number is 00. 7.3. The EEC type-approval mark must be affixed to the container for the windscreen washer fluid in such a way as to be indelible and clearly legible even if the device is fitted to a vehicle. 7.4. An example of the EEC type-approval mark is shown in the Appendix. 8. MODIFICATIONS OF THE TYPE AND AMENDMENTS TO APPROVALS 8.1. In the case of modifications of the type approved pursuant to this Directive, the provisions of Article 5 of Directive 70/156/EEC shall apply. 9. CONFORMITY OF PRODUCTION 9.1. Measures to ensure the conformity of production shall be taken in accordance with the provisions laid down in Article 10 of Directive 70/156/EEC.' - Items (10) to (12) shall be deleted. - The following new Appendix shall be added: 'Appendix Model for the EEC type-approval mark XTB:59239DE100 The windscreen washer system bearing the above EEC type-approval mark is a device which has been approved in Spain (e 9) under the base approval number 0148 on the basis of this Directive. The figures used are only indicative.' 3. Annex II shall be amended to read: - 'Annex III to Council Directive 77/649/EEC shall be applicable.' - Footnote (1) shall be deleted. 4. Annexes VI and VII shall be deleted and shall be replaced by the following Annexes VI and VII: 'ANNEX VI Information Document No . . . . . . pursuant to Annex I of Council Directive 70/156/EEC relating to EEC type-approval of a vehicle with respect to the wiper and washer system (Council Directive 78/318/EEC as last amended by Directive 94/68/EC) The following information, if applicable, must be supplied in triplicate and include a list of contents. Any drawings must be supplied in appropriate scale and in sufficient detail on size A4 or on a folder of A4 format. Photographs, if any, must show sufficient detail. If the systems, components of separate technical units have electronic controls, information concerning their performance must be supplied. 0. GENERAL 0.1. Make (trade name of manufacturer): 0.2. Type and general commercial description(s): 0.3. Means of identification of type, if marked on the vehicle (b): 0.3.1. Location of that marking: 0.4. Category of vehicle (c): 0.5. Name and address of manufacturer: 0.8. Address(es) of assembly plant(s): 1. GENERAL CONSTRUCTION CHARACTERISTICS OF THE VEHICLE 1.1 Photographs and/or drawings of a representative vehicle: 2. MASSES AND DIMENSIONS (e) (in kg and mm) 2.6 Mass of the vehicle with bodywork in running order, or mass of the chassis with cab if the manufacturer does not fit the bodywork (including coolant, oils, fuels, tools, spare wheel and driver) (o) (max. and min. for each version): 3. POWER PLANT (q) 3.2.1.8 Maximum net power (t): . . . . . . kW at . . . . . . min-1 3.2.5 Electrical system 3.2.5.1 Rated voltage: . . . . . . V, pos./neg. ground (1) 3.2.5.2 Generator 3.2.5.2.1 Type: 3.2.5.2.2 Nominal output: . . . . . . VA 4. TRANSMISSION (v) 4.7 Maximum vehicle speed and gear in which this is achieved (in km/h) (w): 9. BODYWORK 9.4.1 Particulars of the primary reference marks in sufficient detail to enable them to be readily identified and the position of each in relation to the others and to the R-point to be verified: 9.5.1 Windscreen The item numbers and footnotes used in this Information Document correspond to those set out in Annex I to Directive 70/156/EEC. Items not relevant for the purpose of this Directive are omitted.9.5.1.2 Method of mounting: 9.5.1.4 Approval number(s): 9.6 Windscreen wiper(s) 9.6.1 Detailed technical description (including photographs or drawings): 9.7 Windscreen washer 9.7.1. Detailed technical description (including photographs or drawings) or, if approved as separate technical unit, type-approval number: 9.8 Defrosting and demisting 9.8.2 Maximum electrical consumption: . . . . . . kW 9.10 Interior fittings 9.10.3 Seats 9.10.3.5 Coordinates or drawing of the R point (x) 9.10.3.5.1 Driver's seat: 9.10.3.6 Design seat back angle 9.10.3.6.1 Driver's seat: 9.10.3.7 Range of seat adjustment 9.10.3.7.1 Driver's seat: 9.10.5 Heating systems for the passenger compartment 9.10.5.3 Maximum electrical consumption: . . . . . . kW ANNEX VII Information Document No. . . . . . . relating to EEC type-approval as separate technical unit of the windscreen washer systems (Council Directive 78/318/EEC as last amended by Directive 94/68/EC) The following information, if applicable, must be supplied in triplicate and include a list of contents. Any drawings must be supplied in appropriate scale and in sufficient detail on size A4 or on a folder of A4 format. Photographs, if any, must show sufficient detail. If the systems, components of separate technical units have electronic controls, information concerning their performance must be supplied. 0. GENERAL 0.1 Make (trade name of manufacturer): 0.2 Type and general commercial description(s): 0.5 Name and address of manufacturer: 0.7 In the case of components and separate technical units, location and method of affixing of the EEC approval mark: 0.8 Address(es) of assembly plant(s): 1. DESCRIPTION OF THE DEVICE 1.1 Detailed technical description (including photographs or drawings) identifying those components which may be fitted within the engine compartment. 1.2 Any restrictions of use and conditions for fitting. 5. The following two new Annexes VIII and IX shall be added: 'ANNEX VIII MODEL (maximum format: A4 (210 Ã  297 mm)) EEC TYPE-APPROVAL CERTIFICATE Communication concerning the - type approval (2)Stamp of Administration - extension of type approval (3) - refusal of type approval (4) - withdrawal of type approval (5) of a type of a vehicle/component/separate technical unit (6) with regard to Directive 78/38/EEC, as last amended by Directive 94/68/EC Type-approval number: Reason for extension: Section I 0.1 Make (trade name of manufacturer): 0.2 Type and general commercial description(s): 0.3 Means of identification of type if marked on the vehicle/component/separate technical unit (7) (8) 0.3.1 Location of that marking: 0.4 Category of vehicle (9): 0.5 Name and address of manufacturer: 0.7 In the case of components and separate technical units, location and method of affixing of the EEC approval mark: 0.8 Name(s) and address(es) of assembly plant(s): Section II 1. Additional information (where applicable): See Appendix 2. Technical service responsible for carrying out the tests: 3. Date of test report: 4. Number of test report: 5. Remarks (if any): See Appendix 6. Place: 7. Date: 8. Signature: 9. The index to the information package lodged with the approval authority, which may be obtained on request, is attached. Appendix to EEC type-approval certificate No. . . . . . . concerning the type approval of a vehicle with regard to Directive 78/318/EEC as last amended by Directive . . . . . . 1. Additional information 1.1 Wiper, - number of blades: 1.2 Washer, - method of operation: - type-approval mark (where applicable): 5. Remarks: (e.g. valid for both left-hand drive and right-hand drive vehicles) ANNEX IX MODEL(maximum format: A4 (210 Ã  297 mm)) EEC TYPE-APPROVAL CERTIFICATE Communication concerning the - type approval (10) - extension of type approval (11) - refusal of type approval (12) - withdrawal of type approval (13) of a type of a vehicle/component/separate technical unit (14) with regard to Directive 78/318/EEC, as last amended by Directive 94/68/EEC Type-approval number: Reason for extension: Section I 0.1 Make (trade name of manufacturer): 0.2 Type and general commercial description(s): 0.3 Means of identification of type if marked on the vehicle/component/separate technical unit (15) (16); 0.3.1 Location of that marking: 0.4 Category of vehicle (17): 0.5 Name and address of manufacturer. 0.7 In the case of components and separate technical units, location and method of affixing of the EEC approval mark: 0.8 Name(s) and address(es) of assembly plant(s): Section II 1. Additional information (where applicable): See Appendix 2. Technical service responsible for carrying out the tests: 3. Date of test report: 4. Number of test report: 5. Remarks (if any): See Appendix 6. Place: 7. Date: 8. Signature: 9. The index to the information package lodged with the approval authority, which may be obtained on request, is attached. Appendix to EEC type-approval certificate No . . . . . . concerning the separate technical unit type approval of windscreen washer systems with regard to Directive 78/318/EEC as last amended by Directive 94/68/EC 1. Additional information 1.1 Any restrictions of use and conditions of fitting: 5. Remarks:'. Stamp of Administration (1) Delete where not applicable.(2) Delete where not applicable.(3) If the means of identification of type contains characters not relevant to describe the vehicle, component of separate technical unit types covered by this type-approval certificate such characters shall be represented in the documentation by the symbol: "?" (e.g. ABC??123??).(4) As defined in Annex II A to Directive 70/156/EEC.(5) Delete where not applicable.(6) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this type-approval certificate such characters shall be represented in the documentation by the symbol: "?" (e.g. ABC??123??).(7) As defined in Annex II A to Directive 70/156/EEC.